Citation Nr: 0323767	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  02-13 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
sinusitis.  






ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel








INTRODUCTION

The veteran had verified active service from July 1973 to 
March 1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2001 rating decision by the Department of 
Veterans Affairs (VA) Waco Regional Office (RO).  



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran's chronic sinusitis currently is not 
manifested by active symptoms.  



CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 
10 percent for sinusitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Codes 
6510-6514 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000.  The Act emphasized VA's obligation to 
notify claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  The law applies to all claims filed on or after 
the date of its enactment or, as in this case, filed before 
the date of enactment and not yet subject to a final decision 
as of that date because of an appeal filed which abated the 
finality of the decision appealed.  38 U.S.C.A. § 5107, Note 
(West 2002).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2002).  These 
regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not yet decided by VA as 
of that date, except as specified.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, rating 
decision dated in August 2001; the statement of the case 
(SOC) dated in August 2002; the supplemental statement of the 
case (SSOC) dated in November 2002; and the letter giving the 
veteran notification of the VCAA dated in February 2001 
provided the veteran with the applicable law and regulations 
and gave adequate notice as to the evidence needed to 
substantiate his claims.  In addition, the VCAA letter 
explained the notice and duty to assist provisions of the new 
law, including the respective responsibilities of the parties 
to secure evidence, and asked the veteran to submit or 
authorize VA to obtain outstanding evidence relevant to the 
appeal.  Thus, the Board is satisfied that the RO has 
provided all notice as required by the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, the RO has secured VA 
medical examinations, VA x-ray studies, and private 
outpatient records.  The veteran has not authorized VA to 
obtain any additional private evidence.  The Board finds that 
the duty to assist the veteran with the development of his 
claim is satisfied.  38 U.S.C.A. § 5103A (West 2002).  


Analysis

The veteran alleges that his service-connected chronic 
sinusitis has increased in severity and that his symptoms 
associated with his disability are more disabling than the 
current 10 percent evaluation encompasses.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the residuals of the veteran's 
right knee disorder.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disabilities at issue, except as 
discussed below.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The general rating criteria for sinusitis (Diagnostic Codes 
6510 through 6514) are as follows:  a noncompensable 
evaluation is warranted when sinusitis is detected by X-ray 
only; a 10 percent evaluation is warranted for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting; a 30 percent rating is warranted when 
there are three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non- incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting; a 50 percent rating 
is warranted following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of the affected sinus, and 
purulent discharge or crusting after repeated surgeries.  A 
note following this section provides that an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Codes 
6510-6514.

During a VA examination dated in March 2001, the examiner 
noted that both tympanic membranes and external auditory 
canals were clear.  Examination of the nose revealed some 
minimal swelling involving the middle and inferior 
turbinates.  Mouth, oral, and nasal pharynx were clear.  The 
neck was supple; there was no mucous noted in the nose or the 
nasopharynx.  The veteran had tenderness in the area of the 
zygomatic arch and also the temporomandibular joint area.  
The examiner remarked that it was strongly suspected that the 
veteran's dysfunction was attributed to a temporomandibular 
joint function problem.  No active sinusitis was noted.  

In a VA opinion rendered in May 2001, the examiner noted that 
the veteran had no evidence of sinusitis on CT scan or a 
diagnosis of sinusitis, and that his jaw pain was of unknown 
etiology.  

VA examination reports and outpatient treatment records 
reflect that despite the veteran's complaints of jaw pain and 
nasal discharge, symptoms of sinusitis have not been elicited 
during his examinations.  Specifically, during the most 
recent VA examination conducted in October 2002, the examiner 
reported that the veteran's complaints were essentially no 
different than during the prior examination in March 2001.  
He continued to complain of nasal drainage after prolonged 
exercise and pain in the right side of his jaw, particularly 
when he bit down.  The examiner noted that the nasal passages 
were clear, eardrums were not visualized due to wax build-up, 
there was no evidence of enlargement or infection of the 
tonsils, and there was marked tenderness over the 
temporomandibular joint area, aggravated by biting down.  The 
examiner concluded that the veteran did not have symptoms or 
clinical findings of chronic sinusitis and that he had 
probable temporomandibular joint dysfunction.  

Thus, in light of the foregoing, the Board concludes that an 
evaluation in excess of 10 percent for sinusitis is not 
warranted.  No active sinusitis is evident at this time.  
Therefore, symptoms associated with the veteran's chronic 
sinusitis do not rise to the level required for the next 
higher rating.  Overall, there are no clinical findings to 
substantiate three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  38 C.F.R. § 4.97, 
Diagnostic Codes 6510-6514.  

Moreover, in spite of the veteran's contentions of increased 
symptomatology associated with his service-connected 
sinusitis, there is no evidence that he possesses the 
requisite expertise and knowledge to render an opinion 
medically sound.  The Board notes that a lay person, 
untrained in the field of medical diagnostics, is incompetent 
to offer an opinion which requires specialized medical 
knowledge.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this case, 
the veteran has not offered any competent medical evidence in 
support of the claim on appeal; his statements or arguments 
do not constitute competent medical evidence because there is 
no indication that he has the medical training, expertise, or 
diagnostic ability to competently state the extent or 
severity of his service-connected disability.  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995).

It appears that the symptomatology of which the veteran 
complains is associated with nonservice-connected jaw 
problems. 

Thus, in light of the above, the Board concludes that the 
veteran is not entitled to an evaluation in excess of the 
current 10 percent for his service-connected chronic 
sinusitis.  Therefore, his claim must be denied.  



ORDER

Entitlement to an evaluation in excess of 10 percent for 
sinusitis is denied.  



____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

